Citation Nr: 1807864	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder (claimed as back pain).

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1961 to December 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for sciatica and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that a back disorder (claimed as back pain) is unrelated to the Veteran's period of active military service.

2.  Throughout the appeal period, the Veteran's service-connected allergic rhinitis has not been manifested by polyps, with nasal obstruction less than 50 percent on both sides, or complete obstruction of either side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder (claimed as back pain) are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a compensable evaluation for allergic rhinitis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017); Diagnostic Code 6501 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in March, October, and December 2012, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims. 

The Veteran's service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  The Veteran underwent VA examinations in April 2012 and January 2013 regarding his allergic rhinitis disability, and the examination reports are of record.  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding a back disorder (claimed as back pain).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no current diagnosis of a back disorder.  Additionally, the evidence does not show pertinent disability in service or within the first post-service year.  While the Veteran has asserted a relationship, the question of a relationship between a back disorder and active military service is a complex medical issue far beyond the competence of a lay person.  In view of the absence of findings of pertinent pathology in service, and the absence of pertinent disability after active duty, there could be no reasonable basis for an examination other than speculation.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A (a)(2) (2012).  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Courts have held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio v. Shinseki, 
606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Consequently, a VA examination is not warranted for the Veteran's claim for service connection a back disorder (claimed as back pain).  McLendon, 20 Vet. App. at 83.

As such, the Board will proceed to the merits of the appeal.

II. Facts and Analysis

a. Service Connection

Contentions

The Veteran contends that he has a back disorder (claimed as back pain) that started in March 1969 when he used a large pneumatic jack that malfunctioned and caused him to wrench his back.  See 9/22/11 VA 21-4138 Statement in Support of Claim.  He cut his palm and finger at the time for which he was treated and received pain medication for his back.  On subsequent deployments he cooked aboard ship and repeatedly reinjured his back when the ship rolled.

Thus, the Veteran maintains that service connection is warranted for a back disorder.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a), (b); Allen v. Brown, 7 Vet. App. 439, 449 (1995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a back disorder or back pain.  A March 1969 clinical entry describes the Veteran's treatment for hand and finger lacerations for which he received first aid and sutures and was returned to duty.  See 8/15/14 STR-Medical (1st set), page 15.  Personnel records indicate his occupation was cook for a portion of his active service career.  See 8/15/14 Military Personnel Record, page 13.  When examined for retirement in September 1988, the Veteran's spine was described as normal and he denied having recurrent back pain.  See 8/15/14 STR-Medical (2nd set), 
pages 3-4, 5-6.

The post-service private medical evidence, dated between June 2011 and July 2015, reflects the Veteran's complaints of low back pain in June and July 2015.  See 7/9/15 Medical Treatment Record Non Government Facility, pages 1, 2, 5.

In September 2015, S.S.W., M.D., an urologist, noted the Veteran's "long-standing problem with back pain" and that he was finally discovered that year to have a solid renal mass in his right kidney.  See 10/6/15 Third Party Correspondence.  The kidney was removed and renal cell carcinoma was diagnosed.  Dr. S.S.W. then stated that "Miraculously, [the Veteran's] long-standing back pain has disappeared".  The physician opined that the Veteran's back pain was related to his kidney disability and explained that, the fact that the Veteran's pain completely disappeared after removal of his kidney mass, was consistent with the mass being the cause of his back pain.

An unappealed January 2016 rating decision denied the Veteran's claim for service connection for renal cell carcinoma.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky, 26 Vet. App. at 303.  As detailed above, the Board finds that the probative and competent evidence of record weighs against a finding of a back disorder that was diagnosed proximate to or during the current appeal period, or that a back disorder had gone into remission.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

In light of the foregoing, the Board finds that the relevant evidence of record weighs against a finding that a back event occurred during or after service.  This is because a competent private physician attributed the Veteran's "long-standing back pain" 
to the non-service-connected renal mass without any reference to an incident in service.  See e.g., Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (stating that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection could be granted).

Specifically, regarding lay evidence, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

In this case, the Veteran is certainly competent to report back pain.  However, a diagnosis of a back disorder with the pain in the back is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of back disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here is not competent to establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for back disorder (claimed as back pain).  Reasonable doubt does not arise, and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

b. Increased Rating

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 53. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

Rating Criteria

Service connection for allergic rhinitis was granted in a July 1989 rating decision that assigned a noncompensable disability evaluation under Diagnostic Code 6501.  The RO received the Veteran's current increased rating claim in September 2011, effective January 1, 1989.

Prior to October 7, 1996, allergic rhinitis was evaluated as chronic atrophic rhinitis under Diagnostic Code 6501.  Under Diagnostic Code 6501, as in effect at that time, a 10 percent evaluation was warranted when there was definite atrophy of intranasal spaces and moderate secretion.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996), effective prior to October 7, 1996.  A 30 percent evaluation was warranted for moderate crusting and ozena and atrophic changes.  Id.  A 50 percent rated was assigned for massive crusting and marked ozena, with anosmia.  Id.

Effective October 7, 1996, the rating criteria for diseases of the respiratory system, 38 C.F.R. § 4.97, were amended to include a new diagnostic code specific to allergic rhinitis.  Under the current rating criteria, allergic or vasomotor rhinitis is assigned a 10 percent rating where the disorder is present without polyps, but with greater than a 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97 Diagnostic Code 6522, effective on and after October 7, 1996.  A 30 percent evaluation is warranted for the disorder with polyps.  Id.

Analysis

The private medical records, dated from April 2011 to July 2015, do not discuss treatment for allergic rhinitis and note that the Veteran took Zyrtec for allergies.  See 7/9/15 Medical Treatment Record Non Government Facility, page 1.  He did not report any VA medical treatment for allergic rhinitis during the course of his appeal.

During an April 2012 VA examination, the Veteran reported no current symptoms of rhinitis.  When affected, he had watery, puffy eyes and hives.  He took Zyrtec or Allegra, and Flonase and Nasonex, as needed.  The examiner checked no to the Veteran having allergic rhinitis and reported that the Veteran did not have a nasal obstruction, permanent hypertrophy of the nasal turbinates, nasal polyps, or a granulomatous condition.  The examiner remarked that the Veteran was asymptomatic that day with no physical findings of allergic rhinitis, and it was as likely as not that the Veteran experienced occaisional bouts of allergic rhinitis.  The subjective evidence was the Veteran's history and medications listed, and there was no objective evidence, to include no permanent hypertrophy of the nasal turbinates, no nasal polyps or granulomatous conditions.

The Veteran underwent another VA examination in January 2013.  The examiner reported that the Veteran's symptoms seemed to be nasal congestion and rhinorrhea that was worse in the summer.  The Veteran treated his symptoms with medication, Flonase and Zyrtec, one for rhinitis and one for sinusitis.  The examiner checked yes to the Veteran having rhinitis and reported that the Veteran did not have a nasal obstruction, polyps, permanent hypertrophy of the nasal turbinates, or a granulomatous condition.  The allergic rhinitis had no functional impact on the Veteran's ability to work.

The Board finds that the weight of the probative evidence of record does not meet or approximate the criteria for a compensable rating for the Veteran's service-connected allergic rhinitis disability.  The competent medical evidence shows that his allergic rhinitis disorder is not manifested by polyps.  Nor does the competent evidence show that his rhinitis is manifested by less than a 50 percent obstruction of his nasal passages on both sides, or by evidence of complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  In support of this, Board notes that the April 2012 and January 2013 VA examiners reported no evidence of nasal obstruction, polyps, permanent hypertrophy of the nasal turbinates, or a granulomatous condition.  

In sum, the preponderance of the evidence is against a compensable rating for allergic rhinitis.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C. 5107(b); 38 C.F.R. § 4.7, 4.21 (2017).


ORDER

Service connection for a back disorder (claimed as back pain) is denied.

A compensable rating for allergic rhinitis is denied.

REMAND

Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus, type II, due to his exposure to herbicides during active service.  A July 2012 private medical record shows he has diabetes mellitus.  See 7/9/15 Medical Treatment Record Non Government Facility, page 4; 7/28/14 Medical Treatment Record Non Government Facility, page 1.  

Service incurrence for certain diseases, including Type 2 diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

The Veteran reports that he served aboard the USS LIPAN that docked in Vung Tau and aboard the USS TAKELMA that docked in Saigon.  See 7/17/12 VA 21-4138 Statement in Support of Claim.  Service personnel records show he served aboard the USS TAKELMA from January 1964 September 1966 and aboard the USS LIPAN from September 1966 to May 1967.  See 8/15/14 STR Medical, page 42; 2/11/13 Military Personnel Records (2nd set), page 21.  

The service department verified that the Veteran was aboard the USS LIPAN, that was in the official waters of the Republic of Vietnam from October 19 to November 21, 1966 and from January 1 to February 15, 1967, but it was noted that the record stated that there was no conclusive proof of his in-country service.  See 12/21/12 VA 21-3101 Request for Information.

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations. Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  Previously, the Manual maintained that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  
Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id.

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21-1, IV.ii.2.C.3.m.

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. M21-1 IV.ii.2.C.3.m.

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.  RO staff are not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway. RO staff unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review.  Id.

VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list." VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e). 

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, prior to Board consideration of the Veteran's claim, he must be given the opportunity to state in writing if he personally went ashore while the USS LIPAN was in the official waters of the Republic of Vietnam from October 19 to November 21, 1966 and/or from January 1 to February 15, 1967, or while the USS TAKELMA was docked in Saigon.

If the Veteran provides the date(s) he went ashore while assigned to the USS TAKELMA, its ship logs should be obtained to verify if it docked in Saigon when he went ashore.


Sciatica

The Veteran contends that he has sciatica that he variously claimed as secondary to his back injury in service.  See 9/22/11 VA 21-4138 Statement in Support of Claim.  He experienced shooting pain all the way from his buttocks to his legs.  The Board has denied service connection for a back disorder, as detailed above.  38 C.F.R. § 3.303.  Thus, service connection for sciatica on a secondary basis to the back is not warranted.  38 C.F.R. § 3.310.

Service treatment records show that, in May and June 1986, the Veteran complained of tingling in his toes and fingers for two months.  See 3/13/15 STR, page 3; 11/5/15 Medical Treatment Record Government Facility, pages 7-14.  He was referred for a rheumatology evaluation to rule out peripheral neuropathy.  On evaluation in June 1986, the Veteran complained of intermittent tingling in his fingers and toes, the right more than the left, and aching in his peripheral joints.  Examination revealed normal motor strength, brisk deep tendon reflexes in his upper and lower extremities, and negative Tinel's signs in his wrists and ankles.  
A nerve study showed no abnormal findings, and the examiner commented that there was no electrophyisologic evidence to support a polyneuropathic process.  The Veteran's lower extremities were normal when he was examined for retirement in September 1988 and a neurologic abnormality was not reported at that time.  See 8/15/14 STR-Medical, page 3.

The post-service medical evidence includes the Veteran's complaints of radiating pain to his left upper thigh, diagnosed as radiculopathy in June 2015.  See 7/9/15 Medical Treatment Record Non Government Facility, page 2.  In July 2015, he reported numbness and tingling, diagnosed as sciatica, his left side more than the right.  See 7/9/15 Medical Treatment Record Non Government Facility, page 1.

In light of the Veteran's lay statements attesting to sciatic symptoms since soon after discharge from service, and the lower extremity diagnoses since 2011, the Board finds that he should be afforded a VA examination to assess the nature and etiology of his lower extremity disorder.  See McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  As the Board finds that low threshold has been met by the lay evidence described above, it also finds that a VA examination and opinion are necessary to adjudicate this issue.

Records

In September 2011, the Veteran reported treatment at the VA medical center (VAMC) in Norfolk for sciatica since 2005 and for diabetes mellitus since 2007.  See 9/22/11 VA 21-526 Veterans Application for Compensation or Pension, page 1.  There are no VA medical records in the claims file regarding his treatment since 1988.  See 7/19/89 Medical Treatment Record Government Facility.  Medical records regarding the Veteran's treatment at the Norfolk VAMC since 2005 should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to state in writing if and when he personally went ashore while stationed aboard the USS LIPAN when it was in the official waters of the Republic of Vietnam from October 19 to November 21, 1966 and from January 1 to February 15, 1967, or when he was aboard the USS TAKELMA, while it was docked in Saigon.  

2. If the Veteran reports going ashore while stationed aboard the USS TAKELMA while it was docked in Saigon, obtain its ship logs for the month(s) identified by him.

3. Obtain all medical records regarding the Veteran's treatment for sciatica and diabetes mellitus at the 
VA facility Norfolk since 2005.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, schedule the Veteran for an examination, preferably by a physician, to determine whether any current bilateral lower extremity disability is the result whole or part of disease or injury in service.  The claims folder, including this remand, should be reviewed.

a. Does the Veteran have sciatica, radiculopathy, or another lower extremity disorder?

b. If so, for each current lower extremity disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2011) lower extremity neurologic disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service, including the notations in the May and June 1986 service treatment records.

c. The examiner should provide a comprehensive rationale with reasons for any opinion.  The examiner is asked to discuss, as appropriate, the Veteran's post-service reports of symptoms. Other points of note: 1) the Veteran is competent to report symptoms and observable history; and, 2) the absence of evidence of treatment for hand symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

d. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


